The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a mandamus to compel the district judge to dissolve unqualifiedly a sequestration on furnishing bond.
The main averments are, that the relators caused to he sequestered certain goods which they had sold and delivered to certain parties, and which had been attached by creditors of the latter, as their propel ty, although the price of sale had not been paid.
*1109On fclie theory that the non-payment of the price and that the fraudulent devices which had been resorted to byr the purchasers to obtain delivery, annulled the sale, and reinvested title in the vendors, the relators obtained a sequestration as against the vendees, and, on their failure and that of any one else, within the legal delay, to dissolve the sequestration.ou bond, procured that dissolution on giving security in a stated amount; but the judge coupled his decree with a proviso that it should not be construed as a release from the attachments issued by other parties against the same property sequestered.
The complaint is that the district judge had no authority to make the reserve, which crippled the order of dissolution, and that by so doing lie has acted illegally and arbitrarily.
Conceding that our supervisory power may be invoked in such a case, it is manifest that they cannot be exerted as the relators contend they ought to he.
The attaching creditors are not parties to the sequestration proceedings, and even then, have not been heard on the motion to dissolve the sequestration on bond, which is, as usual, ex parte, and surely not binding on any one not legally connected with the suit.
Had not the district judge made the proviso it would have been implied in the dissolving order, which cannot prejudice those who are not parties to the record, and have had no knowledge of it.
Asking that the proviso be pronounced illegal is to claim that the dissolution shall have the effect of releasing the property from the attachments already levied upon it, which cannot be allowed.
The district judge acted wisely', and the complaint is unfounded.
We did not grant in limine the restraining order asked to prevent the sheriff from selling the attached goods, as the relators were not left without adequate remedy in the lower court.
Application refused.